                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                4:18CR3021

       vs.
                                                       TENTATIVE FINDINGS
DAVID TARRENCE,

                     Defendant.


      I am in receipt of the presentence investigation report and addendum, and the
defendant’s objections, in this case.

      IT IS ORDERED that:

       (1) The undersigned will consult and follow or deviate from the Guidelines to
the extent permitted and required by United States v. Booker, 543 U.S. 220(2005) and
subsequent cases. In this regard, the undersigned gives notice that, unless otherwise
ordered, he will (a) give the advisory Guidelines such weight as they deserve within the
context of each individual case and will filter the Guidelines general advice through
§3553(a)'s list of factors; (b) resolve all factual disputes relevant to sentencing by the
greater weight of the evidence and without the aid of a jury; (c) impose upon the
government the burden of proof on all Guideline-enhancements; (d) impose upon the
defendant the burden of proof on all Guideline-mitigators; (e) depart from the advisory
Guidelines, if appropriate, using pre-Booker departure theory; and (f) in cases where a
departure using pre-Booker departure theory is not warranted, deviate or vary from the
Guidelines when there is a principled reason for doing so. I no longer give the
Guidelines “substantial weight.”

        (2) The defendant’s objections to tax liability, Filing no. 38, will be taken up
at a three-hour evidentiary hearing, with sentencing to follow.
        (3)    Except to the extent (if at all) that I have sustained an objection or granted
a motion or reserved an issue for later resolution in the preceding paragraph, the parties
are herewith notified that my tentative findings are that the presentence report is correct
in all respects.

         (4)   If any party wishes to challenge these tentative findings, said party shall,
as soon as possible, but in any event at least five (5) business days before sentencing,
file in the court file and serve upon opposing counsel and the court a motion challenging
these tentative findings, supported by (a) such evidentiary materials as are required
(giving due regard to the requirements of the local rules of practice respecting the
submission of evidentiary materials), (b) a brief as to the law and (c) if an evidentiary
hearing is requested, a statement describing why an evidentiary hearing is necessary
and how long such a hearing would take.

       (5)    Absent submission of the information required by the preceding paragraph
of this order, my tentative findings may become final and the presentence report may
be adopted and relied upon by me without more.

       (6)    Unless otherwise ordered, any motion challenging these tentative findings
shall be resolved at sentencing.

       Dated this 6th day of February, 2020.

                                                  BY THE COURT:



                                                  Richard G. Kopf
                                                  Senior United States District Judge




                                             2
